Filed Pursuant to Rule 424(b)(5) Registration No. 333-183619 PROSPECTUS SUPPLEMENT (To prospectus dated September 19, 2012) JMP Group Inc. 8.00% Senior Notes due 2023 We are offering $40,000,000 principal amount of 8.00% Senior Notes due 2023 (the “notes”). Interest on the notes will accrue from January 25, 2013 and will be paid quarterly in arrears on January 15, April 15, July15 and October15 of each year, commencing on April 15, 2013.The notes will mature on January 15, 2023. We may redeem the notes in whole or in part on or after January 15, 2016, at our option at a redemption price equal to 100% of their principal amount, plus accrued and unpaid interest to the date of redemption, as described under “Description of Notes—Optional Redemption.” The notes will be issued in denominations of $25 and in integral multiples thereof. The notes will be our general unsecured senior obligations, will rank equally with all of our existing and future senior unsecured indebtedness and will be senior to any other indebtedness expressly made subordinate to the notes. The notes will be effectively subordinated to all of our existing and future secured indebtedness (to the extent of the value of the assets securing such indebtedness) and structurally subordinated to all existing and future liabilities of our subsidiaries, including trade payables. Investing in our notes involves risks that are described in the “Risk Factors” section beginning on page S-4 of this prospectus supplement, and the documents incorporated by reference herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We intend to apply to list the notes on the New York Stock Exchange (“NYSE”) and expect trading in the notes to begin within 30 days of January25, 2013, the original issue date. Price to Public(1) Underwriting Discount Proceeds to JMP Group, Inc. Before Expenses(1) Per note $ $ $ Total notes(2) $ $ $ (1)Plus accrued interest from January 25, 2013, if the initial settlement occurs after that date. (2)Assumes no exercise of the underwriters’ overallotment option described below. The underwriters may also purchase up to an additional $6,000,000 principal amount of notes from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement, to cover overallotments, if any. If the underwriters exercise this option in full, the total underwriting discount will be $1,449,000, and our total proceeds, before expenses, will be $ 44,551,000. The underwriters expect to deliver the notes to purchasers in book-entry only form through the facilities of The Depository Trust Company for the accounts of its participants, including Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme, on or about January 25, 2013. Joint Book-Running Managers UBS Investment Bank Stifel Nicolaus Weisel JMP Securities Co-Managers Sterne Agee Keefe, Bruyette & Woods MLV & Co. The date of this prospectus supplement is January 17, 2013. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Cautionary Note Regarding Forward-Looking Statements S-ii Summary S-1 The Offering S-2 Risk Factors S-4 Selected Historical Financial Information S-7 Use Of Proceeds S-9 Ratio Of Earnings to Fixed Charges S-9 Capitalization S-12 Description of Certain Indebtedness S-13 Description of Notes S-15 United States Federal Income Tax Considerations S-26 Underwriting (Conflicts Of Interest) S-30 Where You Can Find Additional Information S-33 Legal Matters S-34 Experts S-34 Prospectus Page About This Prospectus 1 Available Information 1 Incorporation of Certain Information by Reference 2 Forward-looking Statements 2 Risk Factors 3 Description of Securities We May Offer 3 Ratio of Earnings to Fixed Charges 19 Use of Proceeds 19 Plan of Distribution 19 Validity of the Securities 22 Experts 22 S-i ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer and sale is not permitted. You should assume that the information appearing in this prospectus supplement and the accompanying prospectus is accurate only as of their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this notes offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference in the accompanying prospectus — the statement in the document having the later date modifies or supersedes the earlier statement. Unless we indicate otherwise, the words “we,” “our,” “us” and “Company” refer to JMP Group Inc. (“JMP”), and its wholly-owned subsidiaries, including JMP Securities LLC (“JMP Securities”), Harvest Capital Strategies LLC (“HCS”) and JMP Credit Advisors LLC (“JMP Credit Advisors”). CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any accompanying prospectus supplement, including the documents we incorporate by reference therein or that are deemed to be a part thereof, contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such statements include, without limitation, statements regarding our expectations, hopes or intentions regarding the future. These forward looking statements can often be identified by their use of words such as “expect,” “believe,” “anticipate,” “outlook,” “could,” “target,” “project,” “intend,” “plan,” “seek,” “estimate,” “should,” “may” and “assume,” as well as variations of such words and similar expressions referring to the future. They also include statements concerning anticipated revenues, income or loss, capital expenditures, dividends, capital structure or other financial terms. For a non-exhaustive list of certain forward-looking statements that are incorporated by reference into or deemed to be a part of this prospectus and any prospectus supplement, please refer to the “Special Note Regarding Forward-Looking Statements” in our Annual Report on Form 10-K for the year ended December 31, 2011. Forward-looking statements involve certain risks and uncertainties, many of which are beyond our control. If any of those risks and uncertainties materialize, actual results could differ materially from those discussed in any such forward-looking statement. Among the factors that could cause actual results to differ materially from those discussed in forward-looking statements are those discussed under the heading “Risk Factors” in this prospectus supplement and in other sections of (i) our Annual Report on Form 10-K for the year ended December 31, 2011 or (ii) our other reports filed from time to time with the SEC that are incorporated by reference into this prospectus supplement and the accompanying prospectus. See “Where You Can Find Additional Information” for information about how to obtain copies of those documents. All forward-looking statements in this prospectus supplement, the prospectus and the documents incorporated by reference therein are made only as of the date of the document in which they are contained, based on information available to us as of the date of that document, and we caution you not to place undue reliance on forward-looking statements in light of the risks and uncertainties associated with them. Except as required by law, we undertake no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. S-ii SUMMARY The following information about this offering summarizes, and should be read in conjunction with, the information contained in this prospectus supplement and in the accompanying prospectus, and the documents incorporated therein by reference. About JMP Group Inc. We are a full-service investment banking and asset management firm. We provide investment banking, sales and trading, and equity research services to corporate and institutional clients, and alternative asset management products and services to institutional investors and high net-worth individuals. In addition, we manage and invest in corporate credit instruments through collateralized loan obligations and direct investments. We focus our efforts on small- and middle-market companies in the following four growth industries: financial services, healthcare, real estate, and technology.Our specialization in these areas has enabled us to develop recognized expertise and to cultivate extensive industry relationships. As a result, we have established our firm as a key advisor for our corporate clients, a trusted resource for institutional investors, and an effective investment manager for our asset management clients. We currently operate from our headquarters in San Francisco and from additional offices in New York, Boston, Chicago, Minneapolis and Alpharetta, GA. We provide our corporate clients with a wide variety of services, including strategic advice and capital raising solutions, sales and trading support, and equity research coverage. We provide institutional investors with capital markets intelligence and objective, informed investment recommendations about individual equities that are not widely followed. We believe that our concentration on small and middle-market companies, as well as our broad range of product offerings, positions us as a leader in what has traditionally been an underserved and high-growth market. The selection of our four target industries, the development of multiple products and services and the establishment of our four revenue-producing business lines—investment banking, sales and trading, equity research and asset management—has created a diversified business model, especially when compared to that of our more specialized competitors. We have been able to balance somewhat volatile revenue streams from our investment banking activities and incentive-based asset management fees with more stable revenue streams from our sales and trading commissions and base asset management fees. In addition, our target industries have historically performed, in certain respects, counter-cyclically to one another, allowing us to win business and generate revenues in various economic and capital markets conditions. In 2009, as part of our ongoing efforts to diversify our asset management business, we acquired a corporate credit business that operates as a manager of collateralized loan obligations. In 2011, we launched a specialty finance company that provides customized financing to small and midsized businesses. We conduct our primary business activities through three wholly-owned or majority-owned subsidiaries: JMP Securities, our broker-dealer operation; HCS, our asset management arm, which is an investment adviser registered with the SEC; and JMP Credit Advisors, our corporate credit operation. S-1 THE OFFERING The summary below describes the principal terms of the notes. Some of the terms and conditions described below are subject to important limitations and exceptions. See “Description of Notes” for a more detailed description of the terms and conditions of the notes. All capitalized terms not defined herein have the meanings specified in “Description of Notes.” Issuer JMP Group Inc. Notes Offered $40.0 million aggregate principal amount of 8.00% notes due 2023 ($46.0million aggregate principal amount if the underwriters’ overallotment option is exercised in full). Offering Price 100% of the principal amount. Maturity The notes will mature on January 15, 2023, unless redeemed prior to maturity. Interest Rate and Payment Dates We will pay 8.00% interest per annum on the principal amount of the notes, payable quarterly in arrears on January15,April15,July15 and October15 of each year, commencing on April 15, 2013, and at maturity. Ranking The notes will be our general unsecured senior obligations, will rank equally in right of payment with all of our existing and future senior unsecured indebtedness and will be senior to any other indebtedness expressly made subordinate to the notes. The notes will be effectively subordinated in right of payment to all of our existing and future secured obligations to the extent of the value of the assets securing such indebtedness. The notes will be structurally subordinated to all existing and future indebtedness and liabilities of our subsidiaries. As of December 31, 2012, we had approximately $38.7 million of indebtedness held at our subsidiaries (excluding the indebtedness of Cratos CLO I, Ltd. (“Cratos CLO”), which is consolidated in our financial statements together with the loans collateralizing such indebtedness for financial reporting purposes). Optional Redemption We may redeem the notes, in whole or in part, on or after January 15, 2016, at our option, at any time and from time to time, prior to maturity at a price equal to 100% of their principal amount, plus accrued and unpaid interest to the date of redemption. See “Description of Notes—Optional Redemption” for additional details. Use of Proceeds We will use the net proceeds from this offering for general corporate purposes. For additional information, see “Use of Proceeds.” Further Issuances We may create and issue further notes ranking equally and ratably with the notes in all respects, so that such further notes shall constitute and form a single series with the notes and shall have the same terms as to status, redemption or otherwise as the notes; provided that such further notes are fungible for United States federal income tax purposes with the notes. Listing We intend to apply to list the notes on the NYSE. We expect trading in the notes to begin within 30 days of January 25, 2013, the original issue date. S-2 Form and Denomination The notes will be issued in fully registered form in denominations of $25 and integral multiples thereof. Trustee and Paying Agent U.S. Bank National Association Governing Law The indenture and the notes will be governed by the laws of the State of New York. Conflicts of Interest JMP Securities LLC, our wholly-owned subsidiary, is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”), and may participate in distributions of the offered securities. Accordingly, offerings of offered securities in which JMP Securities LLC participates will conform to the requirements set forth in FINRA Rule 5121 and/or any other rule which might complement, substitute or supersede FINRA Rule 5121, and UBS Securities LLC will act as “qualified independent underwriter” for this offering.Additionally, client accounts over which JMP Securities LLC or any affiliate has investment discretion are not permitted to purchase the notes, either directly or indirectly, without the specific written approval of the accountholder.See “Underwriting (Conflicts of Interest)—Conflicts of Interest.” S-3 RISK FACTORS Before you invest in our notes, you should know that making such an investment involves significant risks, including the risks described below. You should carefully consider the following information about these risks, together with the other information contained in this prospectus and the information incorporated by reference, including risk factors contained in Part I, Item1A of our Annual Report on Form 10-K for the year ended December31, 2011, before purchasing the notes offered pursuant to this prospectus supplement. The risks that we have highlighted here are not the only ones that we face. For example, additional risks presently unknown to us or that we currently consider immaterial or unlikely to occur could also impair our operations. If any of the risks actually occurs, our business, financial condition or results of operations could be negatively affected. Risks Relating to This Offering Increased leverage as a result of this offering may harm our financial condition and results of operations. As of December 31, 2012, our total indebtedness was approximately $38.7 million, which consists of outstanding borrowings by JMP Group LLC, our wholly-owned subsidiary, under its credit facility. This does not include asset-backed securities of Cratos CLO, which are consolidated in our financial statements, together with the loans collateralizing such securities, for financial reporting purposes, even though Cratos CLO is a bankruptcy remote entity with no recourse to us. Our level of indebtedness could have important consequences to you, because: · it could affect our ability to satisfy our financial obligations, including those relating to the notes; · a substantial portion of our cash flows from operations will have to be dedicated to interest and principal payments and may not be available for operations, working capital, capital expenditures, expansion, acquisitions or general corporate or other purposes; · it may impair our ability to obtain additional financing in the future; · it may limit our ability to refinance all or a portion of our indebtedness on or before maturity; · it may limit our flexibility in planning for, or reacting to, changes in our business and industry; and · it may make us more vulnerable to downturns in our business, our industry or the economy in general. Our operations may not generate sufficient cash to enable us to service our debt. If we fail to make a payment on the notes or fail to maintain a minimum level of liquidity, we could be in default on the notes, and this default could cause us to be in default on our other outstanding indebtedness. Conversely, a default on our other outstanding indebtedness may cause a default under the notes. In addition, we may incur additional indebtedness in the future, and, as a result, the related risks that we now face, including those described above, could intensify. A default, if not waived, could result in acceleration of the debt outstanding under the related agreement.If that should occur, we may not be able to pay all such debt or to borrow sufficient funds to refinance it.Even if new financing were then available, it may not be on terms that are acceptable to us. The indenture for the notes will not restrict our ability to incur additional indebtedness. The notes are our obligations and not obligations of our subsidiaries and will be effectively subordinated to the claims of our subsidiaries’ creditors. The notes are exclusively our obligations and not those of our subsidiaries. We are a holding company and, accordingly, substantially all of our operations are conducted through our subsidiaries. As a result, our cash flow and our ability to service our debt, including the notes, depend upon the earnings of our subsidiaries. In addition, we depend on the distribution of earnings, loans or other payments by our subsidiaries to us. Our subsidiaries are separate and distinct legal entities. Our subsidiaries have no obligation to pay any amounts due on the notes or to provide us with funds to pay our obligations, whether by dividends, distributions, loans or other payments. In addition, any payment of dividends, distributions, loans or advances by our subsidiaries to us would be subject to regulatory or contractual restrictions. For instance, if JMP Group LLC, our wholly owned subsidiary and the parent company of our other subsidiaries, fails to meet a financial covenant or otherwise defaults under the terms of its existing credit agreement, it will not be permitted to pay any dividends or make any other distributions to us.See “Description of Certain Indebtedness” in this prospectus supplement. Payments to us by our subsidiaries also will be contingent upon our subsidiaries’ earnings and business considerations. S-4 Our right to receive any assets of any of our subsidiaries upon their liquidation or reorganization, and, therefore, the right of the holders of the notes to participate in those assets, will be effectively subordinated to the claims of those subsidiaries’ creditors, including senior and subordinated debtholders and general trade creditors. As of December 31, 2012, we had approximately $38.7 million of indebtedness held at our subsidiaries. In addition, even if we were a creditor of any of our subsidiaries, our rights as a creditor would be subordinate to any security interest in the assets of those subsidiaries and any indebtedness of those subsidiaries senior to that held by us. We have made only limited covenants in the indenture governing the notes, and these limited covenants may not protect your investment. The indenture governing the notes does not: · require us to maintain any financial ratios or specific levels of net worth, revenues, income or cash flows and, accordingly, does not protect holders of the notes in the event that we experience significant adverse changes in our financial condition or results of operations; · limit our subsidiaries’ ability to incur indebtedness which would effectively rank senior to the notes; · limit our ability to incur secured indebtedness or indebtedness that is equal in right of payment to the notes; · restrict our subsidiaries’ ability to issue securities that would be senior to the common stock of our subsidiaries held by us; · restrict our ability to repurchase our securities; · restrict our ability to pledge our assets or those of our subsidiaries; or · restrict our ability to make investments or to pay dividends or make other payments in respect of our common stock or other securities ranking junior to the notes. Furthermore, the indenture for the notes contains only limited protections in the event of a change in control and does not require us to repurchase the notes upon a change of control. We could engage in many types of transactions, such as acquisitions, refinancings or recapitalizations that could substantially affect our capital structure and the value of the notes. For these reasons, you should not consider the covenants in the indenture or the repurchase features of the notes as a significant factor in evaluating whether to invest in the notes. We may redeem the notes before maturity, and you may be unable to reinvest the proceeds at the same or a higher rate of return. We may redeem all or a portion of the notes at any time on or after January 15, 2016. The redemption price will equal the principal amount being redeemed, plus accrued and unpaid interest to the redemption date. See “Description of the Notes—Optional Redemption.” If a redemption does occur, you may be unable to reinvest the money you receive in the redemption at a rate that is equal to or higher than the rate of return on the notes. S-5 If an active trading market does not develop for the notes, you may be unable to sell your notes or to sell your notes at a price that you deem sufficient. The notes are a new issue of securities for which there is currently no public market. Although we intend to apply to list the notes on the NYSE, we cannot assure you that the notes will be approved for listing. The notes have not been approved for listing as of the date of this prospectus supplement. We have been informed by the underwriters that they intend, but are not obligated, to make a market for the notes should the notes not be approved for listing. If such a market were to develop, on the NYSE or otherwise, the notes could trade at prices which may be higher or lower than the initial offering price depending on many factors independent of our creditworthiness, including, among other things: · the time remaining to the maturity of the notes; · their subordination to the existing and future liabilities of our company and our subsidiaries; · the outstanding principal amount of the notes; and · the level, direction and volatility of market interest rates generally. The notes will not be rated and we do not intend to seek a rating for the notes. We do not intend to have the notes rated by any rating agency. Unrated securities usually trade at a discount to similar rated securities. As a result, there is a risk that the notes may trade at a price that is lower than they might otherwise trade if rated by a rating agency. It is possible, however, that one or more rating agencies might independently determine to assign a rating to the notes. In addition, we may elect to issue other securities for which we may seek to obtain a rating. If any ratings are assigned to the notes in the future or if we issue other securities with a rating, such ratings, if they are lower than market expectations or are subsequently lowered or withdrawn, could adversely affect the market for or the market value of the notes. S-6 SELECTED HISTORICAL FINANCIAL INFORMATION The summary historical financial information is derived from our audited consolidated financial statements as of December31, 2011 and 2010 and for the years ended December31, 2011, 2010 and 2009, which are incorporated by reference into this prospectus supplement, and our audited financial statements as of December31, 2009, 2008 and 2007 and for the years ended December31, 2008 and 2007, which are not incorporated by reference into this prospectus supplement. The summary historical financial information for the nine months ended September30, 2012 and 2011, and the historical balance sheet data as of September30, 2012, have been derived from our unaudited condensed consolidated financial statements incorporated by reference into this prospectus supplement and should be read in conjunction with those unaudited consolidated financial statements and notes thereto.In the opinion of management, the interim financial information provided herein reflects all adjustments (consisting of normal and recurring adjustments) necessary for a fair statement of the data for the periods presented. Interim results are not necessarily indicative of the results to be expected for the entire fiscal year. When you read this historical consolidated financial information, it is important that you also read the historical consolidated financial statements and related notes, as well as the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Annual Report on Form 10-K for the year ended December31, 2011, and the unaudited consolidated financial statements and related notes, as well as the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Quarterly Report on Form 10-Q for the quarterly period ended September30, 2012, which are incorporated by reference into this prospectus supplement and the accompanying prospectus. See “Where You Can Find Additional Information.” Prior to May 16, 2007, we conducted our business through a multi-member Delaware limited liability company, JMP Group LLC, or the Predecessor, pursuant to its Third Amended and Restated Limited Liability Company Operating Agreement dated as of August 18, 2004, as amended, or the Operating Agreement. One of JMP Group LLC’s members, JMP Holdings Inc., was established in August 2004 to enable investors to invest through a corporate entity in the membership interests of JMP Group LLC. Shares of common stock of JMP Holdings were issued in a private offering in August 2004. JMP Holdings’ only significant asset until May 16, 2007 was its investment in JMP Group LLC, comprised of the member interests of JMP Group LLC purchased with the net proceeds received from issuance of JMP Holdings’ common stock. In connection with its initial public offering, JMP Holdings changed its name to JMP Group Inc., and effective May 16, 2007, members of JMP Group LLC exchanged the outstanding membership interests of JMP Group LLC for shares of common stock of JMP Group Inc. As a result of the exchange, JMP Group LLC became JMP Group Inc.’s wholly-owned subsidiary and JMP Group Inc., or the Successor, completed its initial public offering on May 16, 2007. S-7 Nine Months Ended September 30, Year Ended December 31, May 16, 2007 through December January 1, 2007 through May 31, 2007 15, 2007 (In thousands, except per share data) Successor Predecessor (unaudited) (audited) Revenues: Investment banking $ Brokerage Asset management fees Principal transactions ) ) Gain on sale and payoff of loans — — — Gain on repurchase of asset-backed securities issued — Gain on bargain purchase — Net dividend income ) Other income Non-interest revenues Interest income Interest expense ) Net interest income (expense) Provision for loan losses ) — — Total net revenues after provision for loan losses Non-interest expenses: Compensation and benefits Income allocation and accretion-Redeemable Class A member interests (1) — Administration Brokerage, clearing and exchange fees Travel and business development Communications and technology Occupancy Professional fees Depreciation Impairment loss on purchased management contract — Other 20 ) Total non-interest expenses Net income (loss) before income tax expense ) ) ) Income tax expense (benefit) — Net income (loss) Less: Net income (loss) attributable to nonredeemable non-controlling interest ) ) ) Net income (loss) attributable to JMP Group Inc. $ ) $ $ ) $ $ $ ) $ $ ) Net income (loss) attributable to JMP Group Inc. per common share: Basic $ ) $ $ ) $ $ $ ) $ — Diluted $ ) $ $ ) $ $ $ ) $ — Dividends declared per common share $ — Weighted average common shares outstanding: Basic — Diluted — (1) Prior to our initial public offering we were organized as a limited liability company and issued to employee members Redeemable Class A member interests, which were entitled to their pro rata share of our income. Our Third Amended and Restated Limited Liability Company Agreement, as amended, provided that each employee member may elect to redeem their Redeemable Class A member interests upon resignation from us. Because of this repurchase feature, the Redeemable Class A member interests were classified as a liability in our statement of financial condition. As a result of the liability classification, the pro rata share of income allocated to the Redeemable Class A member interests based on ownership percentages and any changes in the redemption amount of the Redeemable Class A member interests were recorded as expense in our statement of income. S-8 USE OF PROCEEDS We estimate that the net proceeds from this offering will be approximately $38,290,000after discounts, commissions and expenses related to this offering. The net proceeds from this offering will be used for general corporate purposes. RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our consolidated ratio of earnings to fixed charges for the periods indicated. For purposes of determining the ratio of earnings to fixed charges, “earnings” are defined as earnings from continuing operations before income taxes, and cumulative effect of a change in accounting principle adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries that did not have fixed charges. “Fixed charges” consist of interest expense primarily related to borrowings under our credit facility and interest expense paid to the note holders in Cratos CLO, the assets and liabilities of which are consolidated in our financial statements. Nine Months Ended September 30, Year Ended December 31, May 16, 2007 through December 31, January 1, 2007 through May 15, Successor Predecessor Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ ) $ ) $ $ $ ) $ $ ) Fixed charges: Interest expense on all indebtedness $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus fixed charges $ ) $ $ ) Ratio of earnings to fixed charges x x x x — x — (1) Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees for the year ended December 31, 2008, and the period from January 1, 2007 through May 15, 2007 were inadequate to cover fixed charges. We would have needed additional pre-tax income from continuing operations of $18,553,476, and $112,115,946 respectively, to achieve coverage of 1:1 in these periods. S-9 Adjusted Ratio Of Operating Earnings To Fixed Charges In addition to the GAAP financial information presented in this prospectus supplement, JMP Group presentsan adjustedratio of operating earnings to fixed charges, which is non-GAAP financial measure.The non-GAAP financial measures presented should not be considered a substitute for measures that are presented in a manner consistent with GAAP. Certain of the adjustments in adjusted operating pre-tax net income and adjusted fixed charges concern gains, losses or expenses that we expect to continue to recognize and the adjustment of these items should not be construed as an inference that these gains or expenses are unusual, infrequent or non-recurring. Therefore, we believe that both our GAAP measures and non-GAAP measures should be considered together. The non-GAAP measures presented herein may not be comparable to similarly titled measures presented by other companies. Nine MonthsEnded September 30, Year Ended December 31, (dollars in thousands) Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in operating net income (loss) of subsidiaries with no fixed charges $ ) $ Adjusted Fixed charges: Interest expense on all indebtedness excluding amortization of liquidity discounts on asset-backed securities issued $ Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus adjusted fixed charges $ Adjusted ratio of operating earnings to fixed charges x x x x x x The Predecessor and Successor periods in 2007 were combined for the purpose of computing the adjustedratio of operating earnings to fixed charges. Adjusted Operating Pre-Tax Net Income Adjusted operating pre-tax net income is a non-GAAP financial measure that (i) reverses stock-based compensation expense related to equity awards granted both at the time of JMP Group’s May 2007 initial public offering and thereafter, (ii) excludes the net amortization of liquidity discounts on loans held and asset-backed securities issued by JMP Credit Corporation, (iii) excludes amortization expense related to an intangible asset, (iv) reverses loan loss provisions taken in connection with Harvest Capital Credit, (v) reverses net unrealized gains and losses on strategic equity investments and warrants, (vi) assumes an effective tax rate of 42%; (vii) reverses the income allocation and accretion expense related to Redeemable Class A member interests, which was a non-recurring non-cash expense related to our conversion from an LLC into a corporation at the time of our initial public offering, and (viii) excludes a bargain purchase gain resulting from the acquisition of Cratos Capital Partners by JMP Credit Corporation. Adjusted operating pre-tax and adjusted operating net income is a different measure than operating net income and adjusted operating net income that we report in our quarterly earnings releases. S-10 Adjusted Fixed Charges Adjusted fixed charges is a non-GAAP financial measure that excludes from our interest expense on all indebtedness the amortization of liquidity discounts on asset-backed securities issued by JMP Credit Corporation, which is a non-cash expense that is included as an interest expense on our income statement. We utilize adjusted operating pre-tax net income and adjusted fixed charges, and the resulting adjusted ratio of operating earnings to fixed charges, as additional devices to aid in understanding and analyzing JMP Group’s financial results for the periods presented. We believe that the adjustedratio of operating earnings to fixed charges provides useful information by excluding certain items that may not be representative of our core operating results or core business activities. We also believe that the adjusted ratio of operating earnings to fixed charges is a useful measure because it allows for a better evaluation of the performance of JMP Group’s ongoing business and facilitates a meaningful comparison of the company’s results in a given period to those in prior and future periods. Reconciliations of JMP Group’s non-GAAP measures for the periods presented are set forth below. Nine Months Ended September 30, Year Ended December 31, (dollars in thousands) Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ ) $ ) $ $ $ ) $ ) Add back (subtract): Compensation expense - IPO RSUs — Compensation expense - post-IPO RSUs Net amortization of liquidity discounts on loans and asset-backed securities issued — — Loan loss provision - Harvest Capital Credit — Unrealized gain (loss) on strategic equity investments and warrants ) ) ) Amortization of intangible asset — Gain on bargain purchase — — — ) — — Redeemable Class A member interest — Income allocation Redeemable Class A — Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in operating net income (loss) of subsidiaries with no fixed charges $ ) $ Fixed charges: Interest expense on all indebtedness $ Subtract: Amortization of liquidity discounts on asset-backed securities issued ) — — Adjusted fixed charges $ The Predecessor and Successor periods in 2007 were combined for the purpose of computing the adjusted ratio of operating earnings to fixed charges. S-11 CAPITALIZATION The following table sets forth our capitalization as of September30, 2012: · On an actual basis; and · On an as adjusted basis to give effect to this offering as if it occurred on that date. You should read the data set forth in the table below in conjunction with “Use of Proceeds” and “Selected Historical Financial Information,” appearing elsewhere in this prospectus supplement, as well as our unaudited financial statements and the accompanying notes and the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Quarterly Report on Form 10-Q for the quarter ended September30, 2012, and incorporated in this prospectus supplement and the accompanying prospectus. September 30, 2012 (In thousands) Actual As adjusted Cash and cash equivalents $ $ Restricted cash and deposits (includes cash on deposit with clearing broker of $150) $ $ Liabilities: Marketable securities sold, but not yet purchased, at fair value $ $ Accrued compensation Asset-backed securities issued Interest payable Note payable 8.00% senior notes due 2023 offered hereby — Deferred tax liability Other liabilities Total liabilities Redeemable non-controlling interest JMP Group Inc. stockholders’ equity Common stock, $0.001 par value, 100,000,000 shares authorized; 22,780,052 shares issued and 22,705,994 shares outstanding $
